DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 17/150,396 filed 01/15/2021. Claims 1-25 are allowed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) “152” mentioned in the description page 14, line 2 of paragraph [0058]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in page 16, line 9 of paragraph [0063], the reference “126” should be --125-- subsequent to “opening”. Note “125” denotes an opening and “126”an axis.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-7 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tessier et al. (8,613,554). Tessie et al. discloses a radial bearing assembly, comprising:
a bearing ring having a rotation axis (X);
 a bearing ring (144) 
a first carrier component (138) configured to be removably coupled with the bearing ring (144) in a fixed position relative to the bearing ring (144);
at least a first bearing element (122) inherently including a first bearing surface, the at least a first bearing element (122) fixed to the at least one first carrier component (138), wherein the first carrier component (138) is structured to position the first bearing surface of the at least a first bearing element (122) at a fixed selected radial position (via mounting holes 146) relative to the rotational axis;

at least a second bearing element (122, in the area of the second carrier component)) inherently including a second bearing surface, the at least a second bearing element (122) fixed to the second carrier component (138), wherein the second carrier component (138) is structured to position the second bearing surface of the second bearing element (122) at a different fixed selected radial position relative to the rotational axis (see figs. 3 and 4).
	Regarding claim 6, the first bearing element (122) of the first carrier component includes a first plurality of bearing elements (122).
	Regarding claim 7, Tessie et al. discloses the first plurality of bearing elements (122) are arranged in a plurality of circumferential rows (see fig. 8).
	Regarding claim 10, Tessie et al. discloses the bearing surface of the at least a first bearing element (122) exhibits a concave or a convex surface (see examples of fig. 10A and 10B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tessier et al. (8,613,554) in view of Dadson et al. (8,764,295). Tessie et al. (8,764,295) discloses the polycrystalline diamond carbon (PCD) table (122, see col. 5, lines 1-50) but fails to disclose the PCD table is bonded to a substrate. Dadson et al. clearly discloses a bearing element (130) comprising a PCD table (132) bonded to a substrate (134, see claims 2 and 11) and fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bearing element of Tessier et al. to include a PCD table bonded to a substrate in view of Dadson et al.in order to reduce manufacturing and the weight of bearing system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tessier et al. (8,613,554) in view of Gemein et al. Tessie et al. fails to disclose a fastener extending through the bearing ring and engaging the carrier component. Gemein et al. discloses a bearing apparatus comprising one bearing ring (1) coupled with the  a carrier component (8) and having a bearing surface (3), a fastener (10) extending through the bearing ring (1)  and engaging the carrier component (8) to radial position of all of the bearing surface (3) relative to the bearing ring. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Tessier et al. to include the adjustment fastener in view of Gemein et al. in order adjust .
Claims 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tessier et al. (8,613,554) in view of Gemein et al. (3,722,965). In claims 11, Tessier et al. discloses a radial apparatus, comprising:
a bearing ring (144);
at least one bearing element (136/122) coupled with the bearing ring and having a bearing surface; and a mounting holes (146) passing through the bearing ring (144) and into the bearing elements (136/122). Tessie et al. fails to disclose at least one adjustment mechanism configured to selectively, radially adjust a radial position of all of the bearing surface of the at least one bearing element relative to the bearing ring. Gemein et al. discloses a bearing apparatus comprising a at least one bearing element (8) coupled with the  bearing ring and having a bearing surface (3) and at least one adjustment mechanism (10) configured to selectively, radially adjust a radial position of all of the bearing surface (3) of the at least one bearing element relative to the bearing ring. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Tessier et al. to include the adjustment mechanism to adjust the radial position of the at least one bearing element in view of Gemein et al. in order adjust the bearing gap as a consequence of wear and to keep the bearing surface at a constant distance from the opposite bearing surface.
Regarding claim 12, Gemein et al. discloses the at least one adjustment mechanism (10) includes a fastener extending through a portion of the bearing ring (1) 
Regarding claim 13, Gemein et al. discloses the fastener (10) includes a head disposed within a counterbore formed within the radial bearing (see fig. 1).
Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tessier et al. (8,613,554). Tessier et al. clearly discloses all the elements of the claimed invention, as in paragraph 7 above, except for wearing the plurality of bearing elements such that at least one of the bearing surfaces is positioned at a radius different from the selected radius; removing the plurality of carrier components from the first bearing ring and coupling them to a second bearing ring such that the plurality of bearing elements are again positioned substantially at the selected radius. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Tessier et al. to include the method of removing the plurality of carrier components from the first bearing ring and coupling them to a second bearing ring such that the plurality of bearing elements are again positioned substantially at the selected radius in order to prevent unequal wearing of the bearing surfaces and to allow smooth and balance rotation during operation. 
Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tessier et al. (8,613,554) in view of Gemein et al.(3,722,965) the combination of Tessier et al. and Gemein et al. discloses all the element of the claims as in paragraph 9 above, but fail to include radially adjusting the a radial position of all of the bearing surface of the at least one bearing element relative to the bearing ring such that the at least one bearing element is positioned at a selected radius, and radially adjusting the a radial .
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tessie et al. (8,613,554) in view of Gemein et al. Tessie et al. discloses a radial bearing apparatus, comprising:
a bearing assembly bearing assembly comprising a first bearing elements (122) coupled to a first bearing ring (144) having a first bearing surface.
a first bearing assembly comprising at least a first bearing element (138/122) coupled with the first bearing ring (144) and having a first bearing surface (116);
a second bearing assembly comprising at least second bearing element (122) coupled with a second bearing ring (118) and having a second bearing surface (120), the first and second bearing assembly being positioned so as to define a radial gap between the first bearing surface of the at least a first bearing element and the second bearing surface of the at least a second bearing element (see an example in figs. 10A and 10B). Tessie et al. fails to disclose, at least a first adjustment mechanism associated with the at least a first bearing element and configured to selectively, radially adjust a radial position of all of the first bearing surface of the at least a first bearing element relative to the first bearing ring to alter the radial gap. Gemein et al. discloses a 
Regarding claim 23, Tessie et al. discloses the first bearing assembly (138/122) is an outer radial bearing assembly and the second bearing assembly (118/122) is an inner radial bearing assembly.
Regarding claim 24, Tessie et al. fails to disclose the first bearing assembly is an inner radial bearing assembly and the second bearing assembly is an outer radial bearing assembly. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Tessie et al. to include the first bearing assembly is an inner radial bearing assembly and the second bearing assembly is an outer radial bearing assembly outer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse. 86 USPQ 70. It should be noted that by rearranging the bearing device so the inner bearing assembly is the outer bearing assembly and the outer bearing assembly is an inner bearing assembly would allow for reducing the bulk size of the bearing assembly.
Allowable Subject Matter
Claims 2-5, 14 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101. The examiner can normally be reached Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656